Case: 12-11353         Date Filed: 01/11/2013   Page: 1 of 3

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-11353
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 6:11-cr-00173-ACC-DAB-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

CARLOS RODRIGUEZ,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (January 11, 2013)

Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-11353     Date Filed: 01/11/2013   Page: 2 of 3

      Carlos Rodriguez appeals his 97-month sentence, imposed at the low end of

the applicable guideline range, after pleading guilty to one count of receiving child

pornography in violation of 18 U.S.C. § 2252A(a)(2)(A) and (b)(2). On appeal,

Rodriguez argues his sentence is unreasonable because it is based on the

fundamentally flawed U.S.S.G. § 2G2.2 guideline.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 128 S. Ct. 586, 591 (2007). We first

ensure the sentence was procedurally reasonable. Gall, 128 S. Ct. at 597. Once

we determine a sentence is procedurally sound, we examine whether the sentence

was substantively unreasonable in light of the totality of the circumstances and 18

U.S.C. § 3553(a) factors. Id. “The party challenging the sentence bears the

burden to show it is unreasonable in light of the record and the § 3553(a) factors.”

United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Rodriguez has challenged his sentence as procedurally and substantively

unreasonable because the district court relied on U.S.S.G. § 2G2.2. We have

rejected the argument that § 2G2.2 is flawed. See United States v. Wayerski, 624

F.3d 1342, 1354 (11th Cir. 2010); United States v. Irey, 612 F.3d 1160, 1212 n.32

(11th Cir. 2010) (en banc); United States v. Pugh, 515 F.3d 1179, 1201 n.15 (11th

Cir. 2008). Thus, Rodriguez’s argument that the child pornography guidelines are

                                          2
              Case: 12-11353    Date Filed: 01/11/2013   Page: 3 of 3

inherently flawed is unavailing as it is foreclosed by prior precedent. United

States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009). Moreover, Rodriguez’s

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and

the totality of the circumstances. Gall, 128 S. Ct. at 597. Because Rodriguez has

not met his burden of showing an abuse of discretion, we affirm his sentence as

reasonable.

      AFFIRMED.




                                         3